 542
 
 
 
             
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 51
 
 
The Fremont
-
Rideout Health Group d/b/a Fremont 
Medical Center and Rideout Memorial Hosp
i-
tal 
and
 
California Nurses Association, AFL

CIO. 
Cases 20

CA

034194 and 20

CA

034227
 
January 15, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOC
K
 
On August 27, 2009, the two sitting members of the 
Board issued a Decision and Order in this proceeding, 
which is reported at
 
354 NLRB 453.
1
 
 
On June 17, 
2010, the United States Supreme Court issued its dec
i-
sion in
 
New Process Steel, L.P. v. NLRB
, 130 S.
Ct. 
2635 (2010)
,
 
holding that under Section 3(b) of the 
                                        
                  
 
1
 
Effective midnight December 28, 2007, Members Liebman, 
Scha
umber, Kirsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-
member group, all of the po
w-
ers of the National Labor Relations Board in anticipation of the 
expiration of the terms of Members Kirsanow and Walsh on Dece
m-
ber 31, 
2007. Thereafter, pursuant to this delegation, the two sitting 
members issued decisions and orders in unfair labor practice and 
representation cases.
 
Act, in order to exercise the delegated authority of the 
Board, a delegee group of at least three members must 
be mai
n
tained.
 
In a motion filed October 2, 2012, the Acting Ge
n-
eral Counsel requested, i

in
 
New Process Steel
, that a duly constituted Board 
r
e
view this case.  The Acting General Counsel asserts 
that a decision by the Board is needed to assist in e
s-

and furnish
 
the basis for broader remedies.  The Acting 

 
The National Labor Relations Board has considered 

x-
ceptions and briefs and has decided to affirm the 

indings, and conclusions and to adopt 
the recommended Order to the extent and for the re
a-
sons stated in the decision reported at 
354 NLRB 453 
(2009)
, which is incorporated here by reference.
2
 
 
                                        
                  
 
2
 
We do not, however, incorporate the personal statements of 
former Member Schaumber in fns. 3 and 4 of th
e two
-
member dec
i-
sion. 
 
 
